Citation Nr: 0706029	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-32 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than April 18, 2001, 
for the grant of service connection for posterior pole 
disease and retinal degeneration with central scotomas due to 
quinine toxicity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from December 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO granted 
service connection and assigned a 50 percent rating for 
decreased vision from quinine treatment, effective April 18, 
2001.  In a September 2003 rating decision, the RO re-
characterized the disability and granted the veteran a 100 
percent rating for posterior pole disease and retinal 
degeneration with central scotomas due to quinine toxicity, 
effective April 18, 2001.  In August 2006, the Board remanded 
the veteran's claim for additional development.  That 
development has been completed and the claim is again before 
the Board.  

In April 2006, a Deputy Vice-Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  By a September 8, 1964 decision, the Board denied 
entitlement to service connection for macular degeneration of 
the eyes, to include as secondary to service-connected 
malaria or medication for malaria.  

2.  In a March 1982 VA Form 21-4138 (Statement in Support of 
Claim), the veteran requested that his claim for service 
connection for macular degeneration of the eyes, to include 
as secondary to service-connected malaria or medication for 
malaria, be reopened.  

3.  In April 1982, the RO notified the veteran by letter that 
he had not presented any new and material evidence to warrant 
a change in the earlier decision.  

4.  In September 1994, the RO received VA clinical records, 
dated in 1993 and 1994, which included records pertaining to 
the veteran's treatment for macular degeneration of his eyes.  

5.  On April 18, 2001, the RO received a statement from the 
veteran in addition to medical opinion evidence; the RO 
construed the veteran's statement and the medical evidence as 
the veteran's attempt to reopen his previously denied claim 
for service connection for macular degeneration of the eyes, 
to include as secondary to service-connected malaria or 
medication for malaria.  

6.  By a November 2001 rating decision, the RO re-
characterized the disability and granted service connection; 
the RO assigned a 50 percent rating for decreased vision from 
quinine treatment, effective April 18, 2001.  

7.  By a September 2003 rating decision, the RO again re-
characterized the disability and granted the veteran a 100 
percent rating for posterior pole disease and retinal 
degeneration with central scotomas due to quinine toxicity, 
effective April 18, 2001.  

8.  New and material evidence, in the form of a medical 
opinion, sufficient to reopen the veteran's claim for service 
connection for eye disability as secondary to service-
connected malaria or medication for malaria, was received by 
the RO on April 18, 2001.  


CONCLUSION OF LAW

An effective date earlier than April 18, 2001, for the grant 
of service connection for posterior pole disease and retinal 
degeneration with central scotomas due to quinine toxicity is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.151, 3.155, 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim on appeal has 
been accomplished.  

In this respect, through a September 2006 notice letter, the 
RO notified the veteran of the legal criteria governing his 
claim and the evidence that had been considered in connection 
with his claim.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the notice letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO, and the more detailed notice requirements 
set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Specifically, following the RO's issuance of the 
September 2006 notice letter to the veteran, his claim was 
re-adjudicated in November 2006.  Additionally, it may be 
concluded that the veteran's claim was substantiated when 
service connection was granted in November 2001, obviating 
the need for further notice.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, relevant medical evidence has been obtained by 
the RO, and the veteran has not alleged that there are any 
outstanding medical records probative of his claim that need 
to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The veteran is seeking an earlier effective date for the 
award of service connection for posterior pole disease and 
retinal degeneration with central scotomas due to quinine 
toxicity.  He essentially contends that the effective date of 
that award should be back to 1960, the date of his original 
claim for service connection for an eye disability.  

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

It is well established that the effective date for a reopened 
claim, after a final disallowance, shall be the date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400(q)(1)(ii), (r) (2006).  See 
also Nelson v. Principi, 18 Vet. App. 407, 409 (2004) (once 
reopened, the effective date may not be earlier than the date 
of receipt of the application to reopen.); Lapier v. Brown, 
5 Vet. App. 215, 216-217 (1993) (an award granted on a 
reopened claim may not be made effective prior to the date of 
receipt of the reopened claim).  

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  The amended regulation became 
effective October 6, 2006.  As revised, the provisions under 
the previous version of 38 C.F.R. § 3.400(q)(2), which 
concerned service department records, was removed.  The 
amended regulation reflects the provisions of former 
paragraph (q)(1)(ii), noted above, as new paragraph (q)(2).  
Otherwise, there are no substantive changes to 38 C.F.R. 
§ 3.400(q) that have an effect on the veteran's pending 
claim.  

As indicated above, the veteran's claim for service 
connection for macular degeneration of the eyes, to include 
as secondary to service-connected malaria or medication for 
malaria was previously considered and denied by a September 
8, 1964, Board decision.  As no other exception to finality 
applied, the decision was final based on the evidence of 
record.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2006).  (In August 2006, the veteran's motion to 
revise or reverse the Board's September 8, 1964, decision 
based on clear and unmistakable error was dismissed without 
prejudice to refilling.)  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  See also 38 C.F.R. 
§ 20.1105 (pertaining to claims filed after final appellate 
decisions).  

Following the Board's September 8, 1964, decision, the 
veteran filed a statement in March 1982 in which he requested 
his claim for service connection for macular degeneration of 
the eyes, to include as secondary to service-connected 
malaria or medication for malaria, be reopened.  In April 
1982, the RO notified the veteran by letter that he had not 
presented any new and material evidence to warrant a change 
in the earlier decision.  

In September 1994 the RO received additional medical evidence 
in the form of VA clinical records, dated in 1993 and 1994.  
These records include clinical evaluations of the veteran's 
eyes with findings of macular degeneration.  No nexus to 
military service or treatment therein was provided.  Thus, 
the records are at best cumulative of medical evidence 
previously considered in the Board's September 8, 1964, 
decision.  Therefore, the Board does not find any such 
treatment records are new and material, and a reopening of 
the veteran's claim based on these records would not be 
warranted.  See 38 C.F.R. § 3.156(a) (1994).  Thereafter, on 
April 18, 2001, the RO received a statement from the veteran 
along with an undated VA medical opinion.  The medical 
opinion reflects a finding by a physician that the veteran's 
macular degeneration was related to his taking of quinine in 
service.  

Therefore, notwithstanding any earlier claim to reopen filed 
by the veteran in March 1982 or September 1994 subsequent to 
the Board's September 8, 1964, decision, new and material 
evidence sufficient to warrant reopening the veteran's claim 
for service connection for macular degeneration of the eyes, 
to include as secondary to service-connected malaria or 
medication for malaria, was first received on April 18, 2001, 
in the form of the undated VA medical opinion.  There is a 
lack of any medical evidence between the final September 8, 
1964, Board decision and April 18, 2001, that would otherwise 
provide a basis for reopening the veteran's claim.  

Therefore, while the veteran contends that the effective date 
for the grant of service connection for posterior pole 
disease and retinal degeneration with central scotomas due to 
quinine toxicity, should be earlier than April 18, 2001, the 
record otherwise presents no evidentiary basis for the 
assignment of an earlier effective date.  As noted above, the 
effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the claim to 
reopen or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii), (r).  Here, the Board finds the 
date entitlement arose, April 18, 2001, controls.  Whether a 
claim to reopen was filed earlier or not, the effective date 
can be no earlier than when new and material evidence 
sufficient to reopen and grant the benefit was received.  The 
governing legal authority is clear and specific, and VA is 
bound by it.  As such, the claim is denied.  


ORDER

An effective date prior to April 18, 2001, for the grant of 
service connection for posterior pole disease and retinal 
degeneration with central scotomas due to quinine toxicity, 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


